Citation Nr: 1724223	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  03-36 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability rating, in excess of 10 percent prior to December 4, 2002, and in excess of 30 percent thereafter, for status post right (major) ring finger avulsion injury with surgical exploration of flexor tendon, ulnar nerve impairment, and right wrist strain, to include consideration of whether a separate rating is warranted for right wrist strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  



INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1996 to June 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision by the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).

This case was previously before the Board in January 2016, where the Board remanded the issue on appeal for additional development, to include providing the Veteran with a new VA examination.  February 2016 VA examination reports have been associated with the record.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).

REMAND

VA's duty to assist requires that a veteran be afforded a VA examination in order to accurately assess the current level of impairment when there is evidence that the claimed disability has worsened.  See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997); see also Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, reexamination will be requested whenever there is a need to verify either the continued existence or the current severity of a disability.  38 C.F.R. § 3.327(a) (2016).

The Veteran contends generally that right (major) ring finger disability symptoms and impairment more closely approximate the criteria for a higher rating in excess of 10 percent prior to December 4, 2002 and in excess of 30 percent thereafter.  

The service-connected right ring finger disability is currently rated under Diagnostic Codes 5225-8516.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the rating assigned.  The additional code is shown after a hyphen.  
38 C.F.R. § 4.27 (2016).  

Under Diagnostic Code 5225, a 10 percent disability rating is warranted for unfavorable or favorable ankylosis of the index finger; however, in this case, Diagnostic Code 5225 is inapplicable as the Veteran's right ring finger is the basis for the service-connected disability.  38 C.F.R. § 4.71(a) (2016).  For this reason, the right ring finger disability is to be rated under Diagnostic Codes 5227-8516.  

Under Diagnostic Code 5227, a noncompensable rating is warranted for unfavorable or favorable ankylosis of the ring finger.  There is no higher rating than 0 percent under Diagnostic Code 5227.  See Sowers v. McDonald, 27 Vet. App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code)

Under Diagnostic Code 8516, a 10 percent disability rating is warranted for mild incomplete paralysis of the major or minor ulnar nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the minor ulnar nerve.  A 30 percent disability rating is warranted for moderate incomplete paralysis of the major ulnar nerve or severe incomplete paralysis of the minor ulnar nerve.  A 40 percent disability rating is warranted for severe incomplete paralysis of the major ulnar nerve.  The highest 50 and 60 percent ratings are assigned when there is complete paralysis of the ulnar nerve of the minor and major upper extremities, respectively, with the "griffin claw" deformity due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences, loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb, and flexion of the wrist is weakened.  38 C.F.R. § 4.124a (2016). 

The Veteran underwent a VA hand and finger examination in February 2016.  The February 2016 VA hand and finger examination report reflects that the VA examiner did not discern ankylosis of the right ring finger.  In February 2016, the Veteran also underwent a VA right wrist examination.  At the conclusion of the February 2016 VA wrist examination, the VA examiner assessed that Veteran did not have a current right wrist disability.  See February 2016 VA examination report.  The February 2016 VA examiner also noted that an electromyogram (EMG) confirmed a post-operative neuropathy.  No neurological examination was performed.  

As the right ring finger disability with ulnar nerve impairment is currently rated under Diagnostic Code 8516 for moderate incomplete paralysis of the major ulnar nerve, a VA neurological examination would assist in determining the the current severity of the service-connected disability.  As such, the Board is remanding the issue on appeal for further VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA neurological examination to assist in determining the current severity of the right ring finger disability with ulnar nerve impairment.  The Veteran's electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

2.  Then readjudicate the issue on appeal in light of all pertinent evidence.  If any benefits sought on appeal remains denied, provide the Veteran and representative with a supplemental statement of the case (SSOC) and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




